Citation Nr: 0733188	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an earlier effective date, prior to December 
15, 1989, for the grant of service connection for post-
traumatic stress disorder. 



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  


FINDINGS OF FACT

1.  In May 1972, the RO issued a rating decision which denied 
the veteran's initial claim seeking service connection for a 
nervous condition.  The veteran was notified of this decision 
that same month, and he did not timely file an appeal.

2.  On December 15, 1989, the RO received the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  In February 1990, the RO issued a rating decision which 
granted service connection for PTSD, effective from December 
15, 1989.  The veteran did not appeal this decision.

4.  In November 2003, the veteran filed a claim for 
entitlement to an effective date prior to December 15, 1989, 
for the grant of service connection for PTSD.


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to 
December 15, 1989, for a grant of service connection for PTSD 
is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable here where 
resolution of the claim is as a matter of law.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on appeal limited to matter of law); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that 
the VCAA is not applicable where law is dispositive); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).  A claim is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  An informal claim is 
any communication or action indicating an intent to apply for 
one or more benefits.  38 C.F.R. § 3.155(a) (2006).  

Historically, the veteran filed a claim seeking service 
connection for a nervous condition in July 1970.  In May 
1972, the RO denied the veteran's claim on the basis that a 
nervous condition was not shown by the evidence of record.  
Although notified of this decision that same month, the 
veteran did not timely file an appeal, and that decision is 
final.  38 U.S.C.A. § 7105.  

On December 15, 1989, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  As this claim 
was based on the diagnosis of a new mental disorder, it is 
considered a new claim as PTSD had not been diagnosed and 
considered at the time of the prior claim.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir 1996).  A newly diagnosed 
disorder, whether or not medically related to a previously 
diagnosed disorder, cannot be the same claim when it has not 
been previously considered.  Id. at 401.  Thus, the veteran's 
claim for service connection for PTSD was a separate claim 
from his prior claim for service connection for a nervous 
condition.  In February 1990, the RO issued a rating decision 
which granted service connection for PTSD, effective from 
December 15, 1989.  The veteran did not file an appeal, and 
that decision is final.  38 U.S.C.A. § 7105.  

After a rating decision that grants service connection and 
assigns an effective date is final, an earlier effective date 
may be established only by a request for revision of that 
decision based on clear and unmistakable error (CUE).  See 
Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Free-
standing earlier effective date claims that could be raised 
at any time are impermissible because such claims would 
vitiate decision finality.  Id. at 300.  Accordingly, where a 
free-standing earlier effective date claim is made without a 
request for reconsideration due to CUE in the relevant rating 
decision, the claim must be dismissed.  Id. 

In November 2003, the veteran filed a claim for entitlement 
to an effective date prior to December 15, 1989, for the 
grant of service connection for PTSD.  Here, the veteran's 
claim for entitlement to an earlier effective date was filed 
after a rating decision was final and did not allege CUE in 
the February 1990 rating decision.  Accordingly, it is a 
free-standing earlier effective date claim and the Board must 
dismiss the appeal.  See also Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

The claim of entitlement to an effective date prior to 
December 15, 1989, for an award of service connection for 
PTSD is dismissed. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


